The principal insistence of error is that the evidence adduced upon the trial of this case was insufficient to go to the jury on the question of the guilt or innocence of the defendant. This insistence cannot be sustained, as there was ample evidence to justify the court in submitting the case to the jury, and also to warrant the jury in returning the verdict of "guilty as charged in the indictment."
Upon the trial of this case numerous "objections" were interposed. In no instance were any grounds of objection stated. The court was therefore justified in overruling the objections, and exceptions reserved under these conditions cannot avail appellant. However, upon examination of each of the exceptions reserved by defendant, we find no ruling of the trial court which constituted reversible error. The substantial rights of the accused were not injuriously affected by any of the rulings of the court in this case.
The evidence in this case presented a clear-cut issue of fact for the jury to decide.
Finding no error of a reversible nature, the judgment of conviction appealed from is affirmed.
Affirmed.